department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-1885-00 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel delaware-maryland attn sandra jefferson cc ser dem bal from subject irwin halpern senior technical reviewer cc intl br3 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice tl-n-1885-00 legend taxpayer product a x year year issue whether taxpayer properly allocated certain legal fee and settlement expense deductions to a class_of_gross_income comprised solely of domestic income conclusion taxpayer has not established that the legal fee and settlement expense deductions definitely relate to a class_of_gross_income comprised solely of domestic income as a result we agree with the examination division’s proposed reallocation of the deductions to the class_of_gross_income comprised of taxpayer’s worldwide product a sales we also agree with the examination division’s proposed apportionment methodology finally we note the applicability of the sec_927 source rule facts we understand the facts to be as follows taxpayer manufactures and sells product a on a worldwide basis x is a particular type of product a that taxpayer manufactured in the united_states and sold both in the united_states and abroad taxpayer pays a commission to its wholly owned foreign_sales_corporation fsc with regard to export sales of product a taxpayer computes its fsc commission under the administrative pricing methods of sec_925 and in year taxpayer discontinued sales of x due to reports that it caused damage this damage occurred in various countries where taxpayer sold x since year taxpayer has incurred legal fees and settlement expenses associated with x on its year federal_income_tax return taxpayer allocated the legal fee and settlement expense deductions associated with x to a class of income comprised solely of domestic income in response to an informal document request concerning the basis for this allocation taxpayer stated as follows the facts support that essentially all x litigation-related expenses relate to us legal and tl-n-1885-00 settlement costs these costs were incurred to support the class_of_gross_income sales to the domestic market that produces domestic source income accordingly it is appropriate to allocate these costs to domestic sources in addition taxpayer orally alleged that all of the litigation at issue occurred within the jurisdiction of the united_states and that all of the litigants have been domestic taxpayer produced no documentary_evidence to substantiate its allocation neither did taxpayer provide information dividing its overall deduction between legal fees and settlement expenses nor did it provide any information regarding the specific nature of the legal fees or settlement expenses on audit the examination_division has proposed allocating taxpayer’s legal fee and settlement expense deductions to a class_of_gross_income comprised of taxpayer’s worldwide product a sales this class_of_gross_income includes both statutory and residual groupings for purposes of determining taxpayer and its fsc’s combined taxable_income under the fsc provisions as well as for purposes of determining taxpayer’s sec_904 foreign_tax_credit_limitation as a result exam has proposed apportioning the deductions between statutory and residual groupings based on relative amounts of gross_income in each grouping law and analysis the determination of combined taxable_income under sec_925 and the foreign_tax_credit_limitation under sec_904 both require the computation of taxable_income from specific sources or activities these computations are governed by the regulations under sec_1_861-8 sec_1_861-8 and sec_1_861-8 the sec_1_861-8 regulations generally require taxpayers to allocate deductions to a class_of_gross_income and to the extent necessary to make the determination required by an operative code section to apportion deductions within the class between statutory and residual groupings of gross_income sec_1_861-8 where more than one operative code section applies taxpayers are required to use the same method of allocation and the same principles of apportionment for all operative sections sec_1_861-8 allocation the sec_1_861-8 regulations distinguish between deductions that are definitely related to a specific class_of_gross_income deductions that are definitely related to all gross_income and deductions that are not definitely related to any gross_income a class_of_gross_income may consist of one or more items or subdivisions of these items of gross_income enumerated in sec_61 sec_1_861-8 the allocation rules emphasize the factual relationship between a deduction and a class_of_gross_income as a result a deduction must be definitely related to a class of income in order to be allocated to that class classes of gross_income are not tl-n-1885-00 predetermined but must be determined on the basis of the deduction to be allocated sec_1_861-8 a deduction is considered definitely related to a class_of_gross_income if the deduction is incurred as a result of or incident to an activity or in connection with the property from which such class_of_gross_income is derived where a deduction is incurred as a result of or incident to an activity or in connection with property which activity or property generates has generated or could reasonably have been expected to generate gross_income such deduction is considered definitely related to such gross_income as a class in some cases it is appropriate to determine the categories of gross_income to which a deduction does not relate and conclude that the deduction relates to a class of income consisting of all other gross_income sec_1_861-8 as applied to legal fees and expenses the sec_1_861-8 principles focus on the nature of the specific deductions as a result fees for legal services are ordinarily definitely related and allocable to specific classes of gross_income or to all of a taxpayer’s gross_income depending on the nature of the services rendered sec_1_861-8 because sec_1_861-8 determinations are highly factual sec_1_861-8 emphasizes a taxpayer’s general obligation to furnish upon request information supporting its return positions because allocations are based on the factual relationship between deductions and gross_income this information must substantiate the factual relationships between a taxpayer’s deductions and related classes of gross_income see also sec_1_6001-1 stating taxpayers’ general recordkeeping requirements taxpayer’s allocation methodology and support therefor do not meet the regulatory standards taxpayer provided no documentary_evidence to substantiate its position that the legal fees and settlement costs at issue definitely related to a class_of_gross_income comprised solely of domestic income the examination_division appropriately focused on this lack of substantiation supplemented by the facts that taxpayer sold x both within the united_states and abroad and that damages associated with x arose both within the united_states and abroad based on these considerations the examination division’s proposed reallocation of taxpayer’s legal fee and settlement expense deductions to the class_of_gross_income comprised of taxpayer’s worldwide product a sales is reasonable and consistent with the regulations apportionment once a deduction has been allocated to a class_of_gross_income the sec_1_861-8 regulations next require a consideration of its apportionment apportionment arises tl-n-1885-00 if a deduction has been allocated to a class_of_gross_income that includes both statutory and residual groupings of gross_income a statutory_grouping is the gross_income from a specific source or activity that must first be determined in order to arrive at taxable_income from such specific source or activity under an operative code section sec_1_861-8 the apportionment of a deduction must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income examples of bases and factors that may be used for apportionment include i comparison of units sold ii comparison of the amount of gross_sales or receipts iii comparison of costs of goods sold iv comparison of profit contributions v comparison of expenses_incurred assets used salaries paid space utilized and time spent that are attributable to the activity or properties giving rise to the class_of_gross_income and vi comparison of the amount of gross_income however a method of apportionment may not be used when it does not reflect to a reasonably close extent the factual relationship between the deduction and the groupings of income sec_1_861-8t taxpayer allocated its legal fee and settlement expense deductions to a class_of_gross_income that is in a residual_grouping for purposes of both the fsc combined taxable_income and foreign_tax_credit_limitation provisions as a result taxpayer did not apportion the deductions however an apportionment is required by the examination division’s reallocation of the deductions to the class_of_gross_income comprised of taxpayer’s worldwide product a sales because that class includes both statutory and residual groupings of gross_income while an exhaustive discussion of the apportionment of these deductions is beyond the scope of your inquiry we include the following general points related to taxpayer’s fsc and foreign_tax_credit determinations a computation of combined taxable_income under the fsc provisions sec_1 a -1t c defines the combined taxable_income of a related_supplier and its fsc as the excess of the foreign_trading_gross_receipts over the total costs of the related_supplier and the fsc that relate to such receipts for this purpose the following costs other than cost_of_goods_sold are considered to be related to gross_receipts from export_property sales a the expenses losses and other deductions definitely related and therefore allocated and apportioned thereto and b a ratable part of any other expenses losses or deductions that are not definitely related to any class_of_gross_income the determination of these costs is to be made in a manner consistent with the rules of sec_1_861-8 sec_1 a -1t c iii d please note that the combined taxable_income amount is relevant to the computation of taxpayer’s fsc benefits under both the sec_925 combined taxable_income and sec_925 gross_receipts administrative pricing methods see sec_925 limiting the sec_925 gross_receipts amount to tl-n-1885-00 two times the amount that would have been determined under the sec_925 combined taxable_income method accordingly consistent with the examination division’s reallocation of taxpayer’s legal fee and settlement expense deductions to the class of income comprised of taxpayer’s worldwide product a sales these deductions must be apportioned between the statutory_grouping of gross_income from exports and the residual_grouping of other income the examination division’s proposed apportionment of these deductions on the basis of relative amounts of gross_income in the groupings is reasonable and permissible under the standards of sec_1_861-8t b computation of the allowable foreign_tax_credit for purposes of computing the sec_904 foreign_tax_credit_limitation taxpayers must apportion their deductions between the statutory groupings described in sec_904 and the residual_grouping of other income sec_1_861-8t sales of inventory_property produced within the united_states and sold outside the united_states are subject_to the mixed sourcing_rules of sec_863 taxpayer’s sales that included its fsc acting as a commission agent are subject_to example of sec_1_863-3t b applicable for tax years beginning before date see notice_89_11 1989_1_cb_632 example states a methodology for apportioning sec_863 gross_income between u s and foreign sources under this methodology deductions that are allocable and apportionable to the sec_863 gross_income are apportioned between the gross u s and foreign source amounts on a pro_rata basis sec_1_863-3t b example ii applicable for tax years beginning before date see also sec_1_861-8 deferring to the sec_1_863-3 rules with regard to activities under sec_863 the examination division’s proposed apportionment methodology is consistent with the sec_863 rules finally we note the applicability of the sec_927 source rule for purposes of determining taxpayer’s sec_904 foreign source taxable_income amounts sec_927 limits a related supplier’s foreign source taxable_income from fsc sales to the amount of foreign source taxable_income that the related_supplier would have earned under the analogous sec_994 domestic_international_sales_corporation disc transfer_pricing rule the sec_927 limitation applies to fsc sec_863 and non- sec_863 sales that generate foreign_source_income and utilize either the sec_925 gross_receipts or the sec_925 combined taxable_income administrative pricing method in computing the limitation foreign source taxable_income from each transaction or sec_927 grouping is compared against the foreign source limitation for disc sales under sec_927 any residual amount of foreign source taxable_income for each transaction or grouping in excess of the applicable sec_927 limitation is resourced as u s source taxable_income see eg rev tl-n-1885-00 rul 1989_2_cb_133 treasury regulations provide further guidance on the sec_927 limitation compare sec_1 e -1t t d date and sec_1 e -1 a e -1 b applicable to taxable years beginning after date case development hazards and other considerations please contact our office to discuss and review any revised allocation or apportionment methodology that taxpayer submits either as a result of taxpayer providing more detailed factual analysis taxpayer revising its legal analysis or both in the event taxpayer reallocates its expenses for purposes of computing combined taxable_income under the fsc provisions it may attempt to understate the amount of the allocable deductions under sec_1 a -1t c by relying on 34_f3d_1394 8th cir rev’g in part 97_tc_457 and boeing co and consolidated subsidiaries and boeing sales corp v united_states ustc big_number w d wash appeal docketed no 9th cir date please contact our office if this occurs the service has nonacquiesced to st jude aod cc-1999-005 date and aod cc-1995-001 date the department of justice is currently appealing the boeing decision to the ninth circuit if you have any further questions please call irwin halpern senior technical reviewer branch office of the associate chief_counsel international
